DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on 08/30/2021, is acknowledged.  The traversal is on the ground(s) that the Election of Species Requirement was improperly established and that the cyanoaryl compound of claim 24 was not disclosed or suggested in the prior art.  The traversal also references the International Preliminary Report on Patentability (IPRP) which allegedly supports a finding of unity of invention.
While the Examiner does not agree with the traversal, the Examiner nevertheless withdraws the Election of Species Requirement of 06/29/2021, since the base claim 24, upon which all other claims depend, is free of the prior art.
A review of a structure search of genus formula I of base claim 24 using Registry, HCaplus, and Casreact databases of STN did not retrieve any applicable prior art references.  See “SEARCH 8” in enclosed search notes.
Furthermore, a review of said results by inventor and assignee/owner name did not retrieve any applicable double patent references.
A review of PALM and PE2E SEARCH Databases for the inventor and assignee/owner names of the instant application did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
All claims have been examined on the merits.
Current Status of 16/954,931
This Office Action is responsive to the amended claim-set of June 17, 2020.
New claims 24-45 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/954,931, filed 06/17/2020, as a national stage entry of PCT/EP2018/085373, International Filing Date: 12/18/2018, which claims foreign priority to 17208597.9, filed 12/19/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  new claims 24-45 are allowable as written.
There is no known prior art reference that either teaches or anticipates a cyanoaryl substituted compound of genus formula (I) of base claim 24, upon which all other claims depend.
The reference CARRINGTON (U.S. 2005/0281775 A1), discloses a compound:  
    PNG
    media_image1.png
    321
    321
    media_image1.png
    Greyscale
 (paragraph [0064] on page 5), wherein X is S; m is 0; R2, R3, R4, and R5 are each H.
However, CARRINGTON is a close art, and not a prior art reference, since no one of R1, R2, R3, R4, and/or R5 are C6-C10 aryl further substituted with one, two, or three cyano groups, as is required by the disclaimer (see first two lines of page 3 of claim 24).
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of CARRINGTON to arrive at the instant claimed invention, without hindsight reasoning.
The point of novelty of base claim 24 (upon which all other claims depend) is the provisio/disclaimer on page 3 of claim 24 requiring that at least one of the radicals R1, R2, R3, R4, and/or R5 is C6-C10
Moreover, the genera “benzoxanthene” and “benzothioxanthene” and derivatives thereof is sufficiently large enough to NOT permit a viable obviousness rejection to be made arguing for obviousness of use of the instant compounds, which might arguably be classified as “benzoxanthene” and/or “benzothioxanthene”, or derivatives thereof, simply because some “benzoxanthene” and “benzothioxanthene”, or derivatives thereof, might be known to be used as color converters.  Said obviousness rejection would still run afoul of, and could not address the disclaimer of the instant base claim 24 without hindsight reasoning.
None of the references listed in the Specification, especially those on page 5, are interpreted as self-admitted prior art.  Furthermore, a review of each of these references DID NOT disclose the genus formula (I) of base claim 24, upon which all other claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625